Name: 2005/521/EC: Council Decision of 22 November 2004 concerning the signing of a Framework Agreement between the European Community and Serbia and Montenegro on the general principles for the participation of Serbia and Montenegro in Community programmes
 Type: Decision
 Subject Matter: international affairs;  Europe;  European construction;  cooperation policy
 Date Published: 2008-12-12; 2005-07-22

 22.7.2005 EN Official Journal of the European Union L 192/28 COUNCIL DECISION of 22 November 2004 concerning the signing of a Framework Agreement between the European Community and Serbia and Montenegro on the general principles for the participation of Serbia and Montenegro in Community programmes (2005/521/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 13, 71, 80, 95, 127, 137, 149, 150, 151, 152, 153, 157, 166, 175, 280 and 308 in conjunction with the second sentence of the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1)(2) The Commission has negotiated on behalf of the Community a Framework Agreement with Serbia and Montenegro on the general principles for its participation in Community programmes.Subject to its conclusion at a later date, the Agreement initialled on 4 October 2004 should be signed, HAS DECIDED AS FOLLOWS: Sole Article Subject to its conclusion at a later date, the President of the Council is hereby authorised to designate the person empowered to sign, on behalf of the European Community, the Framework Agreement between the European Community and Serbia and Montenegro on the general principles for the participation of Serbia and Montenegro in Community programmes. Done at Brussels, 22 November 2004. For the Council The President B. R. BOT FRAMEWORK AGREEMENT between the European Community and Serbia and Montenegro on the general principles for the participation of Serbia and Montenegro in Community programmes THE EUROPEAN COMMUNITY, hereinafter referred to as the Community, on the one part, and SERBIA AND MONTENEGRO, on the other part, hereinafter referred to as the Contracting Parties, WHEREAS: (1) The European Council in Copenhagen in December 2002 confirmed the European perspective of the countries of the western Balkans, as potential candidates, and underlined its determination to support their efforts to move closer to the European Union. (2) The European Council in Thessaloniki in June 2003 acknowledged that the Stabilisation and Association Process will remain the framework for the European course of the western Balkan countries all the way to their future accession and endorsed The Thessaloniki Agenda for the western Balkans: moving towards European integration, which aims to further strengthen the privileged relations between the EU and the western Balkans drawing on the enlargement experience. (3) The Thessaloniki Agenda invited the western Balkan countries to participate in Community programmes and agencies in line with the principles laid down for participation by the candidate countries, aiming to familiarise the countries concerned and their people with the policies and working methods of the EU, thus anchoring them more firmly to the EU and encouraging them on the path towards European integration. (4) Serbia and Montenegro has expressed its wish to participate in a number of Community programmes. (5) The specific terms and conditions, including financial contribution, regarding the participation of Serbia and Montenegro in each particular programme should be determined by agreement between the Commission of the European Communities, acting on behalf of the Community, and the competent authorities of Serbia and Montenegro, HAVE AGREED AS FOLLOWS: Article 1 Serbia and Montenegro shall be allowed to participate in the following Community programmes: 1. the running Community programmes which are listed in the Annex, which are open to the participation of Serbia and Montenegro once the present agreement (hereinafter referred to as the Agreement) enters into force, 2. Community Programmes established or renewed after the entry into force of the Agreement and which contain an opening clause which foresees the participation of Serbia and Montenegro. Article 2 Serbia and Montenegro shall contribute financially to the general budget of the European Union corresponding to the specific programmes in which it participates. Article 3 Serbia and Montenegro's representatives shall be allowed to take part, as observers and for the points which concern Serbia and Montenegro, in the management committees responsible for monitoring the programmes to which Serbia and Montenegro contributes financially. Article 4 Projects and initiatives submitted by participants from Serbia and Montenegro shall, as far as possible, be subject to the same conditions, rules and procedures pertaining to the programmes concerned as are applied to Member States. Article 5 The specific terms and conditions regarding the participation of Serbia and Montenegro in each particular programme, in particular the financial contribution payable, will be determined by agreement, in the form of a Memorandum of Understanding, between the Commission, acting on behalf of the Community, and Serbia and Montenegro. If Serbia and Montenegro applies for Community external assistance on the basis of Council Regulation (EC) No 2666/2000 of 5 December 2000, as amended by Regulation (EC) No 2415/2001 of 10 December 2001 on assistance for Albania, Bosnia and Herzegovina, Croatia, the Federal Republic of Yugoslavia and the Former Yugoslav Republic of Macedonia or pursuant to any similar Regulation providing for Community external assistance to Serbia and Montenegro that may be adopted in future, the conditions governing the use by Serbia and Montenegro of the Community assistance shall be determined in a financing agreement. Article 6 The Memorandum of Understanding shall stipulate, in accordance with the Community's Financial Regulation, that financial control or audits will be carried out by, or under the authority of, the European Commission, OLAF and the Court of Auditors of the European Communities. Detailed provisions shall be made on financial control and auditing, administrative measures, penalties and recovery enabling the European Commission, OLAF and the Court of Auditors to be granted powers equivalent to their powers with regard to beneficiaries or contractors established in the Community. Article 7 The Agreement shall apply for an indeterminate period. Either Contracting Party may denounce this Agreement by written notification to the other Contracting Party. This Agreement shall terminate six months after the date of such notification. Article 8 No later than three years after the date of entry into force of this Agreement, and every three years thereafter, both Contracting Parties may review the implementation of this Agreement on the basis of actual participation of Serbia and Montenegro in one or more Community programmes. Article 9 This Agreement shall apply, on the one hand, to the territories in which the Treaty establishing the European Community is applied and under the conditions laid down in that Treaty and, on the other hand, to the territory of Serbia and Montenegro. Article 10 This Agreement shall enter into force on the date of receipt of the last written notification through diplomatic channels by which each Contracting Party informs the other that its procedure for the entry into force of this Agreement has been completed. Article 11 1. The Agreement is drawn up in duplicate in the Czech, Danish, Dutch, English, Estonian, Finnish, French, German, Greek, Hungarian, Italian, Latvian, Lithuanian, Polish, Portuguese, Slovak, Slovenian, Spanish, Swedish languages and the official language of Serbia and Montenegro. 2. Once the institutions of the European Union will be bound to publish all official acts in Maltese in the Official Journal of the European Union, the Agreement will also be drawn up in duplicate in Maltese. 3. Each of the language texts is equally authentic. Hecho en Bruselas, el veintidÃ ³s de noviembre del dos mil cuatro. V Bruselu dne dvacÃ ¡tÃ ©ho druhÃ ©ho listopadu dva tisÃ ­ce Ã tyÃ i. UdfÃ ¦rdiget i Bruxelles den toogtyvende november to tusind og fire. Geschehen zu BrÃ ¼ssel am zweiundzwanzigsten November zweitausendundvier. Kahe tuhande neljanda aasta novembrikuu kahekÃ ¼mne teisel pÃ ¤eval BrÃ ¼sselis. Ã Ã ³Ã ¹Ã ½Ã µ Ã Ã Ã ¹Ã  Ã Ã Ã Ã ¾Ã ­Ã »Ã »Ã µÃ , Ã Ã Ã ¹Ã  Ã µÃ ¯Ã ºÃ ¿Ã Ã ¹ Ã ´Ã Ã ¿ Ã Ã ¿Ã µÃ ¼Ã ²Ã Ã ¯Ã ¿Ã dÃ Ã ¿ Ã Ã ¹Ã »Ã ¹Ã ¬Ã ´Ã µÃ  Ã Ã ­Ã Ã Ã µÃ Ã ±. Done at Brussels on the twenty-second day of November in the year two thousand and four. Fait Ã Bruxelles, le vingt-deux novembre deux mille quatre. Fatto a Bruxelles, addi' ventidue novembre duemilaquattro. BriselÃ , divi tÃ «kstoÃ ¡i ceturtÃ  gada divdesmit otrajÃ  novembrÃ «. Priimta du tÃ «kstanÃ iai ketvirtÃ ³ metÃ ³ lapkriÃ io dvideÃ ¡imt antrÃ dienÃ Briuselyje. Kelt BrÃ ¼sszelben, a kÃ ©tezer-negyedik Ã ©v november havÃ ¡nak huszonkettedik napjÃ ¡n. MagÃ §mul fi Brussel fit-tieni u gÃ §oxrin jum ta' Novembru tas-sena elfejn u erbgÃ §a. Gedaan te Brussel, de tweeÃ «ntwintigste november tweeduizendvier. SporzÃ dzono w Brukseli dnia dwudziestego drugiego listopada roku dwutysiÃcznego czwartego. Feito em Bruxelas, em vinte e dois de Novembro de dois mil e quatro. V Bruseli dvadsiatehodruhÃ ©ho novembra dvetisÃ ­cÃ ¡tyri. V Bruslju, dvaindvajsetega novembra leta dva tisoÃ  Ã ¡tiri. Tehty BrysselissÃ ¤ kahdentenakymmenentenÃ ¤toisena pÃ ¤ivÃ ¤nÃ ¤ marraskuuta vuonna kaksituhattaneljÃ ¤. Som skedde i Bryssel den tjugoandra november tjugohundrafyra. Ã ¡Ã °Ã Ã Ã °Ã ²ÃÃ µÃ ½Ã ¾ Ã  Ã ÃÃ ¸Ã Ã µÃ »Ã , Ã ´Ã °Ã ½Ã ° 22.11.2004. Por la Comunidad Europea Za EvropskÃ © spoleÃ enstvi For Det EuropÃ ¦iske FÃ ¦llesskab FÃ ¼r die EuropÃ ¤ische Gemeinschaft Euroopa Ã henduse nimel Ã ¤Ã ¹Ã ± Ã Ã ·Ã Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ® Ã Ã ¿Ã ¹Ã Ã Ã Ã ·Ã Ã ± For the European Community Pour la CommunautÃ © europÃ ©enne Per la ComunitÃ europea Eiropas Kopienas vÃ rdÃ  Europos bendrijos vardu az EurÃ ³pai KÃ ¶zÃ ¶ssÃ ©g rÃ ©szÃ ©rÃ l GÃ §all-KomunitÃ Ewropea Voor de Europese Gemeenschap W imieniu WspÃ ³lnoty Europejskiej Pela Comunidade Europeia Za EurÃ ³pske spoloÃ enstvo za Evropsko skupnost Euroopan yhteisÃ ¶n puolesta PÃ ¥ Europeiska gemenskapens vÃ ¤gnar Ã Ã ° Ã Ã ²ÃÃ ¾Ã ¿Ã Ã ºÃ  Ã ·Ã °ÃÃ µÃ ´Ã ½Ã ¸Ã Ã  Ã Ã ° Ã ¡Ã °Ã ²Ã µÃ  Ã ¼Ã ¸Ã ½Ã ¸Ã Ã Ã °ÃÃ ° Ã ¡ÃÃ ±Ã ¸ÃÃ µ Ã ¸ ÃÃÃ ½Ã µ Ã Ã ¾ÃÃ µ ANNEX LIST OF RUNNING COMMUNITY PROGRAMMES REFERRED TO IN ARTICLE 1  Combating discrimination (2001 to 2006) (1)  Combating social exclusion (2002 to 2006) (2)  Community actions in support of consumer policy (2004 to 2007) (3)  Community action programme to promote bodies active at European level and support specific activities in the field of education and training (2004 to 2006) (4)  Community action programme to promote active European citizenship (2004 to 2006) (5)  Community action in the field of public health (2003 to 2008) (6)  Culture 2000 (2000 to 2006) (7)  Customs (2003 to 2007) (8)  Daphne II (2004 to 2008) (9)  eContent Plus (2004 to 2008) (10)  eLearning (2004 to 2006) (11)  Erasmus Mundus (2004 to 2008) (12)  Fiscalis (2003 to 2007) (13)  Gender equality (2001 to 2006) (14)  Hercule (2004 to 2006) (15)  Intelligent Energy Europe (2003 to 2006) (16)  Life (2000 to 2006) (17)  Leonardo da Vinci II (2000 to 2006) (18)  Marco Polo (2003 to 2010) (19)  Media Plus (20)/Media Training (21) (2001 to 2006)  Safer Internet plus (2005 to 2008) (22)  Sixth RTD framework programme (2002 to 2006) (23)  Socrates II (2000 to 2006) (24)  Youth (2000 to 2006) (25) (1) See Council Decision 2000/750/EC of 27 November 2000 establishing a Community action programme to combat discrimination (2001 to 2006) (OJ L 303, 2.12.2000, p. 23). (2) See Decision No 50/2002/EC of the European Parliament and of the Council of 7 December 2001 establishing a programme of Community action to encourage cooperation between Member States to combat social exclusion (OJ L 10, 12.1.2002, p. 1). (3) See Decision No 20/2004/EC of the European Parliament and of the Council of 8 December 2003 establishing a general framework for financing Community actions in support of consumer policy for the years 2004 to 2007 (OJ L 5, 9.1.2004, p. 1). (4) See Decision No 791/2004/EC of the European Parliament and of the Council of 21 April 2004 establishing a Community action programme to promote bodies active at European level and support specific activities in the field of education and training (OJ L 138, 30.4.2004, p. 31). (5) See Council Decision 2004/100/EC of 26 January 2004 establishing a Community action programme to promote active European citizenship (civic participation) (OJ L 30, 4.2.2004, p. 6). (6) See Decision No 1786/2002/EC of the European Parliament and of the Council of 23 September 2002 adopting a programme of Community action in the field of public health (2003 to 2008) (OJ L 271, 9.10.2002, p. 1). (7) See Decision No 508/2000/EC of the European Parliament and of the Council of 14 February 2000 establishing the Culture 2000 programme (OJ L 63, 10.3.2000, p. 1) and Decision No 626/2004/EC of the European Parliament and of the Council of 31 March 2004 amending Decision No 508/2000/EC establishing the Culture 2000 programme (OJ L 99, 3.4.2004, p. 3). (8) See Decision No 253/2003/EC of the European Parliament and of the Council of 11 February 2003 adopting an action programme for customs in the Community (Customs 2007) (OJ L 36, 12.2.2003, p. 1). (9) See Decision No 803/2004/EC of the European Parliament and of the Council of 21 April 2004 adopting a programme of Community action (2004 to 2008) to prevent and combat violence against children, young people and women and to protect victims and groups at risk (the Daphne II programme) (OJ L 143, 30.4.2004, p. 1). (10) Not yet adopted  see COM(2004) 96 final, 2004/0025 (COD). (11) See Decision No 2318/2003/EC of the European Parliament and of the Council of 5 December 2003 adopting a multiannual programme (2004 to 2006) for the effective integration of information and communication technologies (ICT) in education and training systems in Europe (eLearning Programme) (OJ L 345, 31.12.2003, p. 9). (12) See Decision No 2317/2003/EC of the European Parliament and of the Council of 5 December 2003 establishing a programme for the enhancement of quality in higher education and the promotion of intercultural understanding through cooperation with third countries (Erasmus Mundus) (2004 to 2008) (OJ L 345, 31.12.2003, p. 1). (13) See Decision No 2235/2002/EC of the European Parliament and of the Council of 3 December 2002 adopting a Community programme to improve the operation of taxation systems in the internal market (Fiscalis programme 2003 to 2007) (OJ L 341, 17.12.2002, p. 1). (14) See Council Decision No 2001/51/EC of 20 December 2000 establishing a Programme relating to the Community framework strategy on gender equality (2001 to 2005) (OJ L 17, 19.1.2001, p. 22). (15) See Decision No 804/2004/EC of the European Parliament and of the Council of 21 April 2004 establishing a Community action programme to promote activities in the field of the protection of the Communitys financial interests (Hercule programme) (OJ L 143, 30.4.2004, p. 9). (16) See Decision No 1230/2003/EC of the European Parliament and of the Council of 26 June 2003 adopting a multiannual programme for action in the field of energy: Intelligent Energy  Europe (2003 to 2006) (OJ L 176, 15.7.2003, p. 29). (17) See Regulation (EC) No 1655/2000 of the European Parliament and of the Council of 17 July 2000 concerning the Financial Instrument for the Environment (LIFE) (OJ L 192, 28.7.2000, p. 1) as amended by Regulation (EC) No 1682/2004 of 15 September 2004 (OJ L 308, 5.10.2004, p. 1). (18) See Council Decision No 1999/382/EC of 26 April 1999 establishing the second phase of the Community vocational training action programme Leonardo da Vinci (OJ L 146, 11.6.1999, p. 33). (19) See Regulation (EC) No 1382/2003 of the European Parliament and of the Council of 22 July 2003 on the granting of Community financial assistance to improve the environmental performance of the freight transport system (Marco Polo programme) (OJ L 196, 2.8.2003, p. 1). (20) See Corrigendum to Council Decision 2000/821/EC of 20 December 2000 on the implementation of a programme to encourage the development, distribution and promotion of European audiovisual works (MEDIA Plus-Development, Distribution and Promotion) (2001 to 2005) (OJ L 336 of 30.12.2000, p. 82) (OJ L 13, 17.1.2001, p. 34) as amended by Decision No 846/2004/EC of the European Parliament and of the Council (OJ L 157, 30.4.2004, p. 4). (21) See Decision No 163/2001/EC of the European Parliament and of the Council of 19 January 2001 on the implementation of a training programme for professionals in the European audiovisual programme industry (MEDIA-Training) (2001 to 2005) (OJ L 26, 27.1.2001, p. 1) as amended by Decision No 845/2004 (OJ L 157, 30.4.2004, p. 1). (22) Not yet adopted  see COM(2004) 91 final, 2004/0023 (COD). (23) See Decision No 1513/2002/EC of the European Parliament and of the Council of 27 June 2002 concerning the sixth framework programme of the European Community for research, technological development and demonstration activities, contributing to the creation of the European Research Area and to innovation (2002 to 2006) (OJ L 232, 29.8.2002, p. 1). (24) See Decision No 253/2000/EC of the European Parliament and of the Council of 24 January 2000 establishing the second phase of the Community action programme in the field of education Socrates (OJ L 28, 3.2.2000, p. 1). (25) See Decision No 1031/2000/EC of the European Parliament and of the Council of 13 April 2000 establishing the Youth Community action programme (OJ L 117, 18.5.2000, p. 1).